
	
		I
		112th CONGRESS
		1st Session
		H. R. 3200
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Carnahan (for
			 himself, Ms. Berkley,
			 Mr. Berman,
			 Mr. Boswell,
			 Mr. Brady of Texas,
			 Mr. Brady of Pennsylvania,
			 Ms. Brown of Florida,
			 Mr. Capuano,
			 Mr. Chandler,
			 Ms. Chu, Mr. Connolly of Virginia,
			 Mr. Cummings,
			 Mr. Diaz-Balart,
			 Mr. Doyle,
			 Mr. Engel,
			 Mr. Filner,
			 Mr. Frank of Massachusetts,
			 Mr. Gonzalez,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Ms. Hirono,
			 Mr. Johnson of Georgia,
			 Ms. Kaptur,
			 Mr. King of New York,
			 Mr. Langevin,
			 Mr. Larsen of Washington,
			 Mr. LaTourette,
			 Mr. Lewis of Georgia,
			 Mr. Lipinski,
			 Ms. McCollum,
			 Mr. McGovern,
			 Mr. McIntyre,
			 Ms. Moore,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Peters,
			 Mr. Quigley,
			 Mr. Rahall,
			 Mr. Rangel,
			 Ms. Richardson,
			 Ms. Linda T. Sánchez of California,
			 Mr. David Scott of Georgia,
			 Mr. Shuler,
			 Mr. Sires,
			 Ms. Sutton,
			 Mr. Bishop of New York,
			 Mr. Clay, Mr. Cohen, Mr. Davis
			 of Illinois, Ms. DeGette,
			 Mr. Ellison,
			 Ms. Fudge,
			 Mr. Garamendi,
			 Mr. Hastings of Florida,
			 Mr. Higgins,
			 Mr. Pallone,
			 Mr. Perlmutter,
			 Mr. Towns,
			 Ms. Tsongas,
			 Mrs. Miller of Michigan,
			 Mrs. Biggert,
			 Mr. Tiberi,
			 Mr. LoBiondo,
			 Ms. Baldwin,
			 Mr. Moran,
			 Ms. Waters,
			 Mr. Ackerman,
			 Mr. Altmire,
			 Mr. Barrow,
			 Mr. Blumenauer,
			 Mr. Carson of Indiana,
			 Mr. Costello,
			 Mr. Deutch,
			 Mr. Gutierrez,
			 Ms. Matsui,
			 Mr. George Miller of California,
			 Ms. Woolsey,
			 Mr. Pascrell,
			 Mr. Braley of Iowa,
			 Ms. Jackson Lee of Texas,
			 Ms. Sewell,
			 Mr. Cleaver,
			 Mr. Carter,
			 Ms. Bordallo,
			 Mr. Kildee,
			 Mrs. Capps,
			 Mr. Tonko,
			 Mr. Jackson of Illinois,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Clarke of Michigan,
			 Mr. Lynch,
			 Mr. Payne,
			 Mr. Cicilline,
			 Mr. Dingell,
			 Mr. Serrano,
			 Mr. Keating,
			 Mr. Waxman,
			 Mr. Crowley,
			 Mr. Kucinich,
			 Mr. Holden,
			 Ms. Edwards,
			 Mr. DeFazio,
			 Mr. Michaud,
			 Mr. Gene Green of Texas,
			 Ms. Lee of California, and
			 Mr. Walz of Minnesota) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide flexibility of certain transit functions to
		  local entities.
	
	
		1.Short titleThis Act may be cited as the
			 Local Flexibility for Transit Assistance
			 Act.
		2.FindingsCongress finds the following:
			(1)While transit ridership has increased in
			 the face of falling disposable income, transit agencies are being forced to
			 implement some of the deepest service cuts, sharpest fare increases and layoffs
			 as a result of declining revenues and increasing fuel prices.
			(2)According to the
			 American Public Transportation Association, over the past 2 years, 84 percent
			 of transit systems have raised fares, cut service, or are considering either of
			 these measures in the near future.
			(3)Additionally, over
			 the same period of time, transit systems across the country have seen a
			 56-percent reduction in rush hour service, a 62-percent reduction in off-peak
			 service, and a 40-percent reduction in geographic coverage leaving thousands of
			 transit drivers without a job.
			(4)These cuts have
			 left thousands of transit dependent Americans without a way to get to work.
			(5)It is the policy
			 of the Government to significantly increase the number of individuals who have
			 access to viable public transportation systems and services in order to
			 maximize Americans’ ability to access jobs and economic opportunity.
			(6)It is the policy
			 of the Government that the ability of all citizens to move quickly and at a
			 reasonable cost shall be increased, especially in light of the growth in
			 highway traffic congestion and the resulting cost to our Nation’s productivity
			 and economic strength.
			3.Urbanized area
			 formula grantsSection
			 5307(b)(1) of title 49 is amended—
			(1)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (G) and (H), respectively;
			 and
			(2)by inserting after
			 subparagraph (D)—
				
					(E)operating costs of
				equipment and facilities for use in public transportation in an urbanized area
				with a population of more than 200,000 for a designated recipient, direct
				recipient, or subrecipient under section 5311, providing public transportation
				in the area and operating less than 100 buses in fixed-route service in such
				area during peak service
				hours.
					.
			4.Targeted and
			 temporary flexibility for designated recipients in crisisChapter 53 of title 49, United States Code,
			 is amended by adding at the end the following:
			
				5341.Targeted and
				temporary flexibility for designated recipients or direct recipients in
				crisis
					(a)DefinitionFor
				purposes of this section the term crisis period means that the
				unemployment rate, as defined by the Bureau of Labor Statistics, of any
				metropolitan statistical area located within a designated recipient’s or direct
				recipient’s service area is at or higher than 7 percent for the preceding month
				or the national average retail price of regular grade gasoline during a
				quarter, as reported by the United States Energy Information Administration,
				has increased by more than 10 percent compared to the same quarter during the
				previous year.
					(b)Conditions for
				flexibility
						(1)In
				generalIf a designated recipient or direct recipient operates at
				least 100 buses in fixed-route service during peak service hours, in an
				urbanized area with a population of more than 200,000, and is certified under
				paragraph (3) as being in a crisis period, the agency may use funds provided
				under section 5307 for operating costs of equipment and facilities, subject to
				the conditions set forth in paragraphs (2) and (3).
						(2)Limitation on
				use of fundsA designated recipient or direct recipient that
				meets the criteria set forth in paragraph (1) may use—
							(A)50 percent of
				funds provided under section 5307 if it operates in an urbanized area with a
				population of more than 200,000 but less than 500,000;
							(B)45 percent of
				funds provided under section 5307 if it operates in an urbanized area with a
				population of more than 500,000 but less than 1,000,000; or
							(C)40 percent of
				funds provided under section 5307 if it operates in an urbanized area with a
				population of more than 1,000,000.
							(3)Certification by
				secretaryTo be eligible to
				use funds for operating costs of equipment and facilities under this section, a
				designated recipient or direct recipient shall request that the Secretary
				certify, not later than 30 days after such request is made, that the agency is
				in a crisis period. After each quarter, the Secretary shall monitor each
				designated recipient or direct recipient in a crisis period to determine if the
				agency no longer qualifies as being in a crisis period. When the Secretary
				determines that an agency is no longer in a crisis period, the agency has 3
				additional consecutive quarters to use the funds for operating costs of
				equipment and facilities.
						5342.Local control
				of transit operating flexibility
					(a)General
				eligibility requirementsIf
				a designated recipient or direct recipient operates at least 100 buses in
				fixed-route service during peak service hours and is in an urbanized area with
				a population of more than 200,000 and—
						(1)such recipient’s
				percentage of revenue for the operating cost of equipment and facilities for
				use in public transportation from non-Federal sources, excluding
				system-generated revenue, is at least equal to such revenue from the previous
				fiscal year; or
						(2)the recipient
				receives revenue for the operating cost of equipment and facilities for use in
				public transportation derived in whole or in part from dedicated sources of
				revenue;
						the
				designated recipient or direct recipient may use funds provided under section
				5307 for operating costs of equipment and facilities, subject to the percentage
				limitations in subsection (b).(b)Limitations on
				use of fundsA designated
				recipient or direct recipient that meets the criteria set forth in subsection
				(a) may use—
						(1)30 percent of such
				funds if the area served has a population of more than 200,000 but not more
				than 500,000;
						(2)25 percent of such
				funds if the area served has a population of more than 500,000 but not more
				than 1,000,000; or
						(3)20 percent of such
				funds if the area served has a population of more than 1,000,000.
						(c)Conditional
				increase in percentage limitsIf the designated recipient’s or direct
				recipient’s percentage of revenue for the operating cost of equipment and
				facilities for use in public transportation from non-Federal sources, excluding
				system-generated revenue, is greater than such revenue from the previous fiscal
				year, the designated recipient or direct recipient may increase the applicable
				percentage specified in subsection (b) by a percentage that is not greater than
				the year-over-year increase in such
				amount.
					.
		
